            Case 3:01-cv-01893-RNC Document 21 Filed 02/11/19 Page 1 of 4




                                                                        COURT
                          .DISTRICT
                                           ° •_l,ST~'.~T-t,! couRr
                                      u.s'r-.E\·
                                             1
                                                 r-.,111
                                                 C ti.• \
                                                              CI
                                                             1_.,   J   •


MARKOS PAPPAS,                                              )
                                                            ) Case No. 01-CV-1893-RNC
            Petitioner,                                      )
                                                            )
      vs.                                                   )
                                                         )
UN1TED STATES OF AMERICA,                                ) February 11, 2019
                                                         )
            Respondent.                                  )


    PETITIONER'S MOTION FOR AN EMERGENCY BAIL HEARING
                                VIA TELEPHONE


   Markos Pappas, Petitioner pro se, respectfully moves for an emergency bail
hearing via telephone within the next 10 days (i.e., before February 21, 2019). In
support, Pappas submits the following.


    1. On December 23, 2019 the government was ordered, (Doc. 16), by this
Court to respond (by or before January 11, 2019) to Pappas' motion seeking
reconsideration of this Court's summary order denying Pappas' Rule 60(d) motion
seeking to reopen the Court's decision denying Pappas' 28 U.S.C. 2255 motion, on
the basis of undisputed fraud the government committed as to the 21 U.S.C. 851
issue during Pappas' section 2255 proceeding.
         Case 3:01-cv-01893-RNC Document 21 Filed 02/11/19 Page 2 of 4




   2. On January 9, 2019, this Court granted Pappas' motion to amend the Court's
December 23, 2018 order, (Doc. 17), and ordered the government to include in its
response an identification of the specific prior conviction it relies on to support a
section 851 increase as to Pappas. (Doc. 19).


   3. After the government did not file a response on January 11, 2019, Pappas
moved for summary judgment in his favor, (Doc. 20), on all issues since the
government's calculated failure to respond is clearly the result of an inability to
produce a valid section 851 predicate to justify the section 851 increase that is now
the sole basis of Pappas' continued confinement, thus meaning that Pappas' fraud
claim is fully substantiated and that Pappas has been in federal prison unlawfully
for almost 5 years at this point.


   4. After the response time as to Pappas' motion for summary judgment elapsed
on February 4, 2019 without a government response to that motion, Pappas
submitted a supplemental filing dated February 5, 2019 again noting the
government's calculated non-responses based on the government's inability to
contest the fraud it perpetrated on the Court during Pappas' section 2255 litigation.


    5. At this point it is indisputable, and is in fact UNDISPUTED, that Pappas is
in prison unlawfully and has been for almost 5 years. That is a textbook violation
of: (a) the Constitution's due process requirement; (b) the Constitution's prohibition
against cruel and unusual punishment; (c) all of Pappas' common law rights
retained under the Constitution's 9th and 10th Amendments; and (d) Pappas' basic
human rights.


   6. While Pappas appreciates that the Court must take its time to do its job
carefully, Pappas should not have to sit in prison any longer while he awaits the
final decision in this matter which should be nothing more at this point (in light of
the indisputable and UNDISPUTED fraud that has kept Pappas in prison
unlawfully for almost 5 years) than a formality of entering an order granting
Pappas' summary judgment motion and the ultimate relief per Rule 60( d) outlined
therein, (Doc. 20, para. 5-6).
         Case 3:01-cv-01893-RNC Document 21 Filed 02/11/19 Page 3 of 4




   7. Pappas' unlawful confinement is aggravated at this point by the fact that the
federal prison where Pappas is imprisoned is incapable of providing basic human
needs such as fresh air. Pappas has not been able to breath in any fresh air for
several months because of management issues at the institution. A human being
remaining in prison unlawfully is bad enough, and now fresh air is being denied on
top of the other undesirable conditions at FCI Berlin where there are no beneficial
programs or activities and where even law library access is restricted.


    8. If the Court is not prepared to grant Pappas the ultimate relief he seeks at this
moment, then because Pappas is clearly and UNDISPUTEDL Y in prison
unlawfully based on the government's fraud, because relief on the merits is
UNDISPUTEDLY warranted, and because Pappas has served almost 5 years in
excess of the absolute maximum term of imprisonment he can be subjected to
under 21 U.S.C. 841(b)(l)(C) and will be entitled to immediate release if/when the
Court grants Pappas the relief he is UNDISPUTEDLY entitled to based on the
government's fraud, the standard for bail is more than amply satisfied. The
circumstances justify addressing that issue on an emergency (i.e., within 10 days)
basis.


   9. Pappas thus respectfully requests that the Court set a telephonic (or video
conference) bail hearing before February 21, 2019 to air any questions or concerns
relevant to bail, and he further requests that after that telephonic hearing the Court
issue an order directing the Warden ofFCI Berlin to release Pappas immediately.
The conditions of bail and matters such as where Pappas will reside and who he
will report to while on bail can be discussed during the telephonic hearing. Video
conferencing is an option as the institution where Pappas is confined has that
capability, but if a telephone conference is easier and more convenient for the
Court than Pappas is certainly amenable to that.


    WHEREFORE, Pappas respectfully submits that releasing him on bail while
this Court completes its work and makes a final decision is warranted and he prays
that the Court will grant him this small measure of relief so that he is not subject to
         Case 3:01-cv-01893-RNC Document 21 Filed 02/11/19 Page 4 of 4




continued unlawful confinement in violation of his constitutional, common law,
and human, rights.


                                                 Respectfully submitted,



                                              1?4,JY-4- f°jf±o:
                                                      Markos Pappas, pro se
                                                      Reg. No. 12622-014
                                                      FCI Berlin
                                                      P.O. Box 9000
                                                      Berlin, NH 03570


                           CERTIFICATE OF SERVICE


   I certify that on this 11th day of February, 2019, a copy of the foregoing was
served via U.S. First-Class Mail, upon:


Pete Markle, AUSA
U.S. Attorney's Office--D.Conn.
157 Church St., 23rd Fl.
New Haven, C 065 I 0




                                                      Markos Pappas
